DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US# 3163259).
	Brown discloses all the limitations of the instant claims including: a lever arm L2 or L3 configured to be pivotable within a vertical plane, wherein the lever arm is configured to support a brake shoe 32;  an engagement device P/S/C  coupled to the lever arm and configured to pivot the brake shoe towards one of the rails;  and a disengagement device P/C coupled to the lever arm and configured to pivot the brake shoe away from the one of the rails;  wherein the lever arm, engagement device, and disengagement device are each positioned between the rails;  and wherein pivoting the brake shoe towards the one of the rails is configured to force the brake shoe into engagement with the railcar to slow the railcar. 
	Regarding clam 2, the lever arm L2/L3 is configured to be pivotable about an axis that is horizontal and extends parallel to the rails.   Note figures 1-3, journal 35 and trunnion bearings 62.

	Regarding claim 4, the lever arm L2/L3 has a length greater than half of a distance between the rails.  Figures 1-2.
 	Regarding claim 5, the lever arm L2 has a proximal end at 62 and an opposite distal end at 63, wherein the proximal end is closer than the distal end to the one of the rails, wherein the lever is pivotable about an axis (axis of 62) that is closer to the proximal end than to the distal end, and wherein the axis is closer than both engagement device and the disengagement device P/S/C to the proximal end. 
 	Regarding claim 6, the lever arm L2 has a proximal end at 62 and an opposite distal end at 63, wherein the proximal end is closer than the distal end to the one of the rails, and wherein the engagement device P/S/C is closer to the distal end than to the proximal end. 
	Regarding claim 8, the engagement device is a spring S, further comprising an adjustable tension system C/EV1 for limiting decompression of the spring. 
 	Regarding claim 9, the rails are mounted on rail ties 34 that extend perpendicularly to the rails, further comprising a proximal support 33 or 39 and a distal support 39 or 33 each configured span between adjacent ties 34 of the rail ties, wherein the engagement device and the disengagement device each have a first end 64 configured to be coupled to the lever arm L2/L3, and wherein the engagement 
 	Regarding claim 10, at least one of the engagement device and the disengagement device is coupled at the second end via trunnion 37. 
Regarding claim 20, Brown discloses a universal retarder system including: a lever arm L2 or L3 configured to be pivotable and to support a brake shoe 32;  an engagement device P/S/C  coupled to the lever arm and configured to pivot the brake shoe towards one of the rails;  and a disengagement device P/C coupled to the lever arm and configured to pivot the brake shoe away from the one of the rails;  wherein the lever arm, engagement device, and disengagement device are each positioned between the rails;  and wherein pivoting the brake shoe towards the one of the rails is configured to force the brake shoe into engagement with the railcar to slow the railcar.   Brown further discloses rail portions rails electrically isolated from each other for the establishment of timing track sections.  Col. 3, lines 32-38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone (US# 1996139) in view of Brown (US# 3163259).
Bone discloses a brake including: a lever arm 7 configured to be pivotable within a vertical plane, wherein the lever arm is configured to support a brake shoe 5;  an engagement device M coupled to the lever arm and configured to pivot the brake shoe towards one of the rails 1;  and a 
	Regarding clam 2, the lever arm 7 is configured to be pivotable about an axis that is horizontal and extends parallel to the rails.   
 	Regarding claim 5, the lever arm 7 has a proximal end at 8 and an opposite distal end at 12, wherein the proximal end is closer than the distal end to the one of the rails, wherein the lever is pivotable about an axis (axis of 8) that is closer to the proximal end than to the distal end, and wherein the axis is closer than both engagement device M and the disengagement device U to the proximal end. 
 	Regarding claim 6, the lever arm 7 has a proximal end at 8 and an opposite distal end at 12, wherein the proximal end is closer than the distal end to the one of the rails, and wherein the engagement device M is closer to the distal end than to the proximal end. 
	Regarding claim 7, Bone discloses that the engagement device is a fluid cylinder M and the disengagement device U is a spring 37.  Bone lacks the specific disclosure of the fluid being hydraulic.  Brown further teaches hydraulic or pneumatic operators.  Col. 6, lines 2-7.  It would have been obvious 
	Regarding claim 12, the engagement device M further comprises a stroke limiter (15 and the flange connected to and closing 13) that limits how far the engagement device pivots the lever arm.


Allowable Subject Matter
Claims 11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.

Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.
Applicant argues that “Brown discloses a hydraulic control means for locking each operating unit in its open or closed position (Col. 6, Lines 20-44). However, this locking of the operating unit does not equate towards pivoting the brake shoe. Moreover, pivoting would be the opposite of “locking”, and thus asserting that the hydraulic control means of Brown teaches the claimed disengagement device would be inappropriate.”  This is not persuasive.  The rejection relied upon elements P/C in Brown to correspond to the recited disengagement device.  Col. 6, lines 9-13 identify valves EV1/EV2/1V/2V, control relay CR, cylinder C, plunger P and spring S as an “operating unit”.  The passage noted by Applicant states that each operating unit can be selectively locked by a hydraulic control means.  The hydraulic control means is different from the operating unit and has not been relied upon in the 
	Applicant does not provide any arguments specific to the Bone rejection.  It is maintained that the rejection is proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK